EXHIBIT 10.46

CORNING INCORPORATED

SUPPLEMENTAL PENSION PLAN

AMENDMENT NO. 1

Pursuant to Section 6.1 of the Plan, the Supplemental Pension Committee acting
upon delegation of authority from the Compensation Committee of the Board of
Directors given February 7, 2007 hereby amends the Corning Incorporated
Supplemental Pension Plan as follows:

Effective January 1, 2008, the following new sentence shall be added at the end
of the preamble: “The terms of this restated Plan shall only apply to eligible
Employees who have a Plan benefit that is earned or vested, within the meaning
of Section 409A, on or after January 1, 2005.”

 

CORNING INCORPORATED By:  

/s/ John P. MacMahon

Name:   John P. MacMahon Title:   Senior Vice President – Global Compensation
and Benefits Date:   12/17/07

 

199